Citation Nr: 1439599	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the claims file demonstrates that a claim of entitlement to service connection for bilateral pes planus has been raised by the record.  See VA form 9 dated December 2012.  This matter has not been perfected for appellate review and is referred to the agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).


REMAND

The Board finds that the issues on appeal must be remanded for further development.  Here, the Veteran asserts entitlement to service connection for bilateral knee and low back disabilities, which he claims are due to his military service.

The Veteran contends that his bilateral knee and low back disabilities began in basic military training, but became more apparent throughout service.  See notice of disagreement (NOD) dated December 2011.  He also claims that his disabilities are attributed to his diagnosis of pes planus.  See VA form 9 dated December 2012.  However, as indicated above the Veteran is not currently service connected for pes planus.

With respect to the Veteran's contentions, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding the knee disability claim, the Veteran's service treatment records (STRs) reflect bilateral knee pain beginning in February 2004.  In April 2004, the Veteran was placed on light duty.  Once he was taken off light duty, his knee pain recurred.  The Veteran was diagnosed with patellofemoral dysfunction and patellofemoral syndrome of the left knee.  See STR dated June 2005.  Thereafter, the Veteran's STRs show continued knee pain until February 2007.

With respect to the low back disability claim, the Veteran's STRs document continuous low back pain beginning in February 2004 until November 2006.  

The evidence reveals no post-service treatment records for the Veteran.  However, the Veteran states that his bilateral knee and low back pain has continued post-service.  See VA form 9 dated December 2012.  Lay persons without medical training have general competence to testify as to symptoms, but not to provide a medical diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran was afforded a VA examination in March 2011 and an addendum opinion was issued in June 2011; both addressed complaints of low back and bilateral knee disabilities.  Unfortunately, the Board finds the March 2011 examiner's report to be unclear with respect to current diagnoses and etiology of the claimed bilateral knee and low back disabilities.  Although the examiner documented the onset of back pain in September 2003 he failed to recognize the continuity treatment for back pain in February 2005, October 2005, and November 2006.  As to the knee pain, the examiner similarly failed to discuss the significance, if any, of continuity complaints of knee pain in June 2005, October 2006, November 2006, and February 2007.  Most importantly, the examiner opined that "the patient is experiencing little to no disability in his lower back and either knee joint at this time."  See VA examination dated March 2011 (emphasis added).  The examiner's findings were thus, unclear as to whether the Veteran in fact has current disabilities of the low back or knees.  Additionally, the VA addendum in June 2011 also failed to resolve the main concern stated above, which still leaves a question of whether the Veteran has current disabilities.  Therefore, the Broad finds the March 2011 and June 2011examinations inadequate. 

In sum, the Broad finds that the record remains unclear as to whether the Veteran has current disabilities of the low back and knees.  Thus, these claims present certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified clinician.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, upon remand, the Veteran should be afforded a VA examination with medical opinion to address the outstanding questions of current disabilities and nexus to military service.  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of private medical treatment that the Veteran may have received since August 2007.  All available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back and knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military low back or knee injuries and symptoms.

Following review of the claims file and examination of the Veteran, the examiner should either definitively diagnose or rule out low back or knee disabilities.  If any such disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it had its onset in service or is otherwise related to military service.

In answering these questions, the examiner should address the Veteran's in-service low back and bilateral knee complaints.  The examiner should also address the Veteran's assertions of continuity of symptomatology dating from his military discharge.  Medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the claims of service connection for low back and knee disabilities.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

